Citation Nr: 0210718	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  97-22 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for post-
traumatic stress disorder (PTSD) from June 15, 1994 to 
January 28, 1996.

2.  Entitlement to a rating greater than 50 percent for PTSD 
from January 29, 1996 to September 9, 1997.

3.  Entitlement to an increased rating greater than 10 
percent for residuals of a shell fragment wound of the right 
thigh.

REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from December 1947 to 
December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision by a regional 
office (RO) of the Department of Veterans Affairs (VA) which, 
in part, granted service connection for PTSD, and assigned a 
10 percent evaluation effective from June 15, 1994; denied a 
rating greater than 10 percent for a shell fragment wound to 
the right thigh; and denied service connection for defective 
hearing.  A personal hearing was held at the RO in November 
1995.  By rating action in April 1997, the RO assigned an 
increased rating to 30 percent for the service-connected 
PTSD, effective from June 15, 1994.

The issue of the rating to be assigned PTSD arose from an 
original claim which granted service connection and assigned 
a 30 percent rating, effective from June 15, 1994, the date 
of receipt of the veteran's claim.  The Board entered a 
decision in December 1998 denying service connection for 
defective hearing.  Additionally, the Board granted a 100 
percent evaluation for PTSD, effective September 10, 1997.  

Additionally, in December 1998, the Board remanded the issues 
of the rating to be assigned for service-connected PTSD prior 
to September 10, 1997, and residuals of a shell fragment 
wound of the right thigh.  In view of the Board's decision in 
this case, the issue pertaining to the rating to be assigned 
PTSD was split in two as shown on the first page of this 
decision.  While the case was on remand, the RO issued a 
rating decision in April 2002 increasing the veteran's 
evaluation for PTSD to 50 percent, effective January 29, 
1996.  The case has been returned to the Board for 
continuation of appellate review.


FINDINGS OF FACT

1.  During the period from June 15, 1994 to January 28, 1996, 
PTSD was manifested primarily by mild depression; affect and 
cognition were satisfactory; the disability was productive of 
no more than definite social and industrial impairment.

2.  During the period from January 29, 1996 to September 9, 
1997, PTSD was manifested primarily by somewhat depressed 
mood and somewhat constricted affect and moderate impairment 
of recent memory; abstract thinking, insight, judgment, 
concentration and immediate and remote memory were intact; 
the disability was productive of no more than considerable 
social and industrial impairment.  

3.  Residuals of a shell fragment wound of the right thigh 
are productive of no more than moderate impairment of 
affected muscles.  


CONCLUSIONS OF LAW

1.  A rating greater than 30 percent for PTSD, from June 15, 
1994 to January 28, 1996, is not warranted.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996), 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

2.  A rating greater than 50 percent for PTSD, from January 
29, 1996 to September 9, 1997, is not warranted.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996) and 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective since November 7, 1996), 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

3.  A increased rating greater than 10 percent for residuals 
of a shell fragment wound of the right thigh is not 
warranted.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5314 (effective before and since July 
3, 1997), 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records disclose that the veteran sustained a 
penetrating shell fragment wound of the right lateral thigh 
in late March 1951.  There was no nerve, artery or bone 
involvement.  The wound was treated with penicillin, 
dressings and bed rest.  He was returned to duty in mid-April 
1951.

A VA examination was performed in November 1960.  On the 
right lower extremity, there was a one-half inch, oval 
cicatrix, on the lateral surface, upper third of the right 
thigh.  The scar was well healed, nonadherent and 
nondepressed.  No drainage or palpable foreign bodies were 
present.  Also noted was a one-half inch, oval cicatrix, on 
the anterior surface, middle third of the right thigh, which 
was well healed and nonadherent.  Neither drainage nor 
palpable foreign bodies were present.  X-ray examination 
showed minimal arthritic change about the right knee.  
Metallic densities were seen in soft tissues of the upper 
half of the thigh.  No definite bone involvement was 
detected. 

The veteran was afforded a VA psychiatric examination in 
January 1995.  He related that he had performed various jobs 
during postservice years.  He had worked at his last place of 
employment from 1966 until 1992.  He retired at this point, 
at age 61 1/2, by accepting a buy-out in a reduction in force.  
He indicated that he was mildly depressed.  He denied crying 
spells, suicidal thoughts, hopeless feelings, lack of energy, 
or loss of interests.  He slept well most of the time.  He 
denied irritability, homicidal ideation and violent behavior, 
as well as hallucinations, delusions, or paranoia.  He did 
not report significant problems socializing with others.  He 
was not receiving psychiatric treatment.  

On mental status examination, mood was reportedly anxious.  
The veteran did not appear overtly anxious or depressed.  
Speech, affect, and psychomotor activity were within normal 
limits.  He did not appear to be psychotic.  Insight was 
fair.  Memory was intact.  Concentration was mildly impaired.  
Abstract thinking and judgment were intact.  It was noted 
that mild to moderate increase in some PTSD symptoms had been 
associated with health and marital problems.  The diagnosis 
was PTSD, mild.

A VA orthopedic examination was performed in January 1995.  
The veteran reported throbbing pain in the right thigh.  He 
denied dysfunction of the right hip such as problems with 
falling.  He denied abscesses.  He took nothing for the pain.  
It was found that he had scars from the wounding of the right 
thigh.  There was a scar of the entrance wound, at the right 
mid-thigh, l cm x 0.75 cm.  Also seen was a scar of the exit 
wound, at the right lateral thigh, well below the right hip.  
That scar was 2 cm in length x 1 cm in width.  Neither scar 
was tender.  The veteran's gait was normal.  He extended the 
right knee to 15 degrees and flexed the knee to 115 degrees.  
Strength of the lower extremities was normal.  X-rays of the 
right hip showed metallic foreign bodies in soft tissue, and 
mild degenerative changes.  The foreign bodies were not in 
the hip joint itself.  X-rays of the right femur revealed 
five metallic shrapnel densities in soft tissue.  The 
diagnosis was shell fragment wound of right thigh, with 
residuals to include retained foreign bodies; function of 
right hip normal.

A hearing was held at the RO before a hearing officer in 
November 1995.  In testimony, the veteran related that his 
right hip became tired with activity.  He walked about two 
miles per day, and right hip problems did not restrict his 
ability to walk.  He did not experience cramping of the hip 
with walking, standing, or stair climbing.  He was not 
receiving treatment for the right hip.  In other testimony, 
he stated that he had crying spells.  He was getting farther 
away from people, but was not uneasy around people.  He could 
not concentrate as well as he once had.  He slept pretty 
well.  He had formerly enjoyed fishing, but had lost interest 
in that activity.  He had become more depressed.  

Added to the record in November 1995 were reports from 
private treatment providers.  The reports, dated from April 
1994 to September 1994, reflect treatment for conditions not 
the subjects of this appeal.  

VA outpatient reports, dated from March 1995 to May 1996, 
reflect the veteran's treatment for PTSD.  On January 29, 
1996, the assessment was that the veteran had moderate to 
severe PTSD.  The examiner commented that PTSD had been 
exacerbated by the veteran's recent bypass surgery.  The 
veteran was assigned a Global Assessment of Functioning (GAF) 
score of 70.  A psychiatric intake notation of February 1996 
reflects the veteran's history of nightmares of Korean War 
experiences.  He felt depressed most of the time.  He had 
panic attacks once in a while.  He denied homicidal or 
suicidal ideation.  He admitted to auditory and visual 
hallucinations.  On mental status examination, speech was 
within normal range.  Mood was somewhat depressed.  Affect 
was somewhat constricted.  Cognitively, the veteran was alert 
and oriented in three spheres.  His thinking was logical and 
linear.  There was no evidence of looseness of associations 
or flight of ideas.  He was not experiencing auditory or 
visual hallucinations during the interview.  He was not 
psychotic at the time of the interview.  In May 1996, the 
veteran was found to be calm and cooperative.  Speech 
production was in the normal range, as were mood and affect.  
He was alert and oriented in three spheres; thinking was 
linear and logical.  No auditory or visual hallucinations 
were noted at the time of the interview, although the veteran 
reported to have experienced them during the day.  He was not 
suicidal or homicidal.  The assessment was PTSD, moderate, no 
psychotic features.

The veteran was afforded a VA psychiatric examination in May 
1997.  He indicated that he felt depressed a lot and had 
crying spells.  He reported limited energy.  Interests in 
activities were decreased.  There was increased irritability, 
but he denied homicidal ideation or assaultive behavior.  He 
was attending group therapy.  Mental status examination 
showed that the veteran was alert and oriented.  Mood was 
anxious and depressed.  He appeared tense and restless and 
showed memory difficulties.  Affect was appropriate, but 
restricted.  He did not appear to be psychotic.  Insight was 
fair.  Recent memory was moderately impaired.  Immediate and 
remote memory was intact.  Concentration was adequate.  
Abstract thinking and judgment were intact.  The diagnosis 
was PTSD.

A VA examination of muscles was performed in May 1997.  The 
veteran reported that he could not walk as well as he once 
had and could not walk for prolonged periods because of right 
thigh problems.  The right leg sometimes became numb, and he 
had occasional sharp pain of the right thigh.  On clinical 
inspection, there was no atrophy of the "left" thigh as 
compared to the right.  There was decreased sensitivity on 
"left" thigh as compared to the right.  There were no 
adhesions.  There appeared to be no damage to tissues.  The 
veteran had decreased strength on the "left;" there was no 
evidence of pain or muscle hernia.  X-rays of the right knee 
and right femur showed metallic densities scattered about the 
soft tissues, as well as degenerative changes above the knee 
and hips, similar in appearance to those noted in 1995.  The 
diagnoses were residuals of gunshot wound of the right thigh 
and degenerative joint disease changes of the right knee.  
(From the context of the entire examination report, the Board 
concludes that the examiner's references to the "left" 
thigh were intended as references to the "right" thigh).

The veteran was admitted to a VA medical facility in early 
April 1997 for an inpatient PTSD treatment program.  He 
complained of nightmares, flashbacks, low mood and self-
esteem, fatigue, feelings of guilt, inability to communicate 
effectively with others, insomnia, self-isolation, social 
isolation, anxiety, and intrusive thoughts.  On examination, 
he was alert and dressed appropriately for his age and 
gender.  He showed no grossly disorganized or catatonic 
behavior.  He showed neither psychomotor agitation nor 
retardation.  Speech was appropriate with logical 
associations.  There was no evidence of alogia.  There was no 
pressure to the speech and flight of ideas was not evident.  
Mood was fair.  There was no evidence of abnormal depression 
or elevation of mood.  Affect was appropriate to the mood 
without apparent flattening.  The veteran reported no acute 
changes in interests, weight, sleep pattern or energy level.  

Further, the veteran denied suicidal and/or homicidal 
thoughts or intentions and denied feelings of worthlessness 
or unrealistic quilt.  There were no frank delusional ideas, 
no acute auditory or visual hallucinations and no signs of 
bizarre grandiose ideation.  He was oriented and 
concentration was intact.  Memory appeared normal for his 
age.  The veteran successfully completed the program, the 
primary aim of which was to help him recognize how his 
traumatic experiences impacted on his daily life.  At his 
discharge from the hospital in mid-May 1997, his condition 
was stable.  The veteran reported no thoughts or intentions 
of harming himself and/or others.  He displayed no signs of 
acute psychotic thought processes.  His GAF score was 50.

A statement, dated in August 1997, was received from an 
individual with the following title:  MED, RCT.  The 
assessment was that the veteran had chronic, severe PTSD.  
The individual noted that during the veteran's inpatient 
treatment, he exhibited all the classic symptoms of severe 
chronic PTSD and had difficulty concentrating on the program 
format because of his constant intrusive imagery from combat 
in Korea.  The individual also noted that the veteran did not 
know what his problems were for a long time and thought that 
if he discussed his nightmares and flashbacks, other men 
would think of him as less of a man.  He also felt that if he 
talked about his suicidal thoughts, people would lock him up 
and never let him out of the hospital.

A statement from a VA physician, dated September 10, 1997, 
relates that the veteran was totally and permanently 
disabled.  Further, a VA senior psychiatry resident, in a 
statement dated September 10, 1997, noted that the veteran 
continued to suffer from signs and symptoms of PTSD, and had 
demonstrated features consistent with major depression as 
well.  It was observed that his illness had severely affected 
his psychological and social functions and, because of this, 
he could be categorized as permanently disabled.  

Added to the claims file were records of the veteran's 
treatment at VA medical facilities subsequent to September 
10, 1997.  He continued to be treated for PTSD.  Medical 
records included an assessment that he was totally disabled 
due to the extreme severity of PTSD and that he was obviously 
unemployable due to the severity of his PTSD.  

Added to the record was a document, dated in August 1994, 
showing that the veteran had been awarded disability benefits 
by the Social Security Administration (SSA).  The primary 
diagnosis was chronic ischemic disease; the secondary 
diagnosis was arthritis.  Accompanying the disability 
decision were medical records from private treatment 
providers indicating that the veteran had coronary artery 
disease and had undergone coronary artery bypass graft 
surgery in February 1994.  The medical evidence does not 
reflect treatment for a psychiatric disability.

Received in October 1998 was a document prepared by Chrisann 
Schiro-Geist, Ph.D., a rehabilitation counselor and clinical 
psychologist.  The document was entitled Generally Accepted 
Vocational Principles.  

Added to the record in January 1999 was an itemized statement 
of the veteran's earnings from SSA.  The document reflects 
earnings from January 1951 to December 1992.

Pursuant to the Board's December 1999 remand, the RO sent a 
letter to the veteran in February 2000 requesting him to 
provide names and addresses of all health care providers who 
had treated him for PTSD prior to September 10, 1997 and for 
a right thigh disability since 1998.  The veteran was 
provided releases to sign authorizing VA to obtain medical 
information on his behalf.  He was also advised that he could 
contact private treatment providers and ask them to send 
reports directly to VA.  Further, if applicable, he was asked 
to identify when and where he had received treatment at a VA 
medical facility.  The RO advised that it would obtain any VA 
medical reports identified by the veteran.

Added to the record in February 2001 were VA clinical records 
reflecting outpatient treatment for PTSD.  The VA medical 
facility, which sent the records to the RO, advised that it 
had sent all medical records dated between May 1996 and April 
1997.  On mental status examination in September 1996, it was 
found that the veteran was alert and oriented.  He denied 
suicidal or homicidal ideation.  No psychotic features were 
observed.  Judgment and insight were fair.  On mental status 
examination in December 1996, it was found that the veteran 
was oriented and coherent.  He was anxious and euthymic with 
good affective range.  No psychotic features were elicited.  
The assessment was PTSD, chronic, stable.  On mental status 
examination in February 1997, it was found that the veteran 
was alert and oriented.  Speech was clear and coherent.  
Mood/affect were stable and slightly anxious.  Cognitive 
function, as well as judgment and insight appeared intact.  
The assessment was PTSD, chronic, mild to moderate, stable.

A VA psychiatric examination was performed in May 2001.  The 
examiner stated that the veteran had last been seen for a 
compensation and pension examination in May 1997.  It was 
observed that the veteran continued to have severe PTSD.  

A VA examination of muscles was performed in October 2001.  
Clinical findings included measurements showing that 
circumference of the right thigh was 49 cm, and that 
circumference of the left thigh was 51 cm.  It was reported 
that x-rays of the right hip showed no significant interval 
changes from x-rays of the right hip in January 1995.  X-rays 
of the right knee showed no significant interval change from 
x-rays of the right knee in May 1997.  The diagnoses were as 
follows:  1) Shell fragment wound, right thigh with residuals 
to include at least five metallic foreign bodies seen on x-
ray in soft tissue, also, degenerative changes of right hip, 
on x-ray;  2) Shell fragment wound, right buttock with 
retained foreign bodies as seen in femur on x-ray, with scars 
as noted on prior examination;  3) Mild atrophy of muscles of 
right thigh involving Muscle Group XIV;  4) Right knee x-ray 
indicating advanced, but relatively stable degenerative joint 
disease, with no evidence of foreign bodies in the right knee 
area.  

The examiner commented that the muscle group affected by the 
shell fragment wound was the quadriceps muscles, Muscle Group 
XIV, which were more likely than not affected by disuse more 
than shell fragment damage.  Further, the examiner noted that 
one fragment did go through the right thigh, the other 
fragments penetrated the thigh.  Further, the examiner 
pointed out that there was some weakness in the right thigh 
as compared to the left thigh.  This was more likely than not 
due to disuse than to shell fragment damage.  There was no 
impairment of coordination.  The veteran was able to walk on 
his heels, toes and outsides of his feet with no problems.  
There was no uncertainty of movement found to be present.  
There was also no loss of deep fascia or muscle substance or 
impairment of muscle tonus.  

The examiner went on to state that scars were not painful on 
objective demonstration or poorly nourished with repeated 
ulcerations.  Further, the examiner remarked that the right 
hip had no limitation of motion.  However, all motions of the 
right hip were said to be painful by the veteran.  Right hip 
problems were not attributable to service-connected 
disability.  Further, the examiner observed that the 
arthritic changes of the right hip and right knee were not 
associated with or attributable to soft tissue wounds of the 
right thigh and buttock.  In this regard, the shell fragment 
did not go into any joint of the right leg.  Further, the 
examiner commented that there was no weakened movement, 
excess fatigability, or incoordination affecting the joints 
of the right leg.  

Finally, the examiner stated that the right hip functioned 
completely normally, actively and passively, with the veteran 
reporting pain and fatigue accompanying activity.  However, 
pain stopped at the time function testing was completed.  The 
right knee had decreased function with pain, and it had 
moderately severe degenerative joint disease to account for 
this decreased function.  However, when the right knee was 
exercised to fatigue, the function actually improved.  In 
summary, the examiner stated that pain did not significantly 
limit functional ability during flare-ups or when the right 
knee or hip was used repeatedly over a period of time.  

An addendum, dated in January 2002, was provided by the VA 
clinician who examined the veteran in May 1997.  He stated 
that the best estimate of the veteran's GAF score for his 
PTSD, from January 1996 to September 10, 1997, would be 50-
60.  That GAF score would indicate moderate to serious 
impairment in social and occupational functioning manifested 
by an individual having no friends, conflicts with peers and 
coworkers, and difficulty keeping a job due to PTSD-related 
irritability, angry outbursts, and social avoidance.

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2002).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claims were pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Moreover, in 
Janssen v. Principi, 15 Vet. App. 370 (2001), the Court noted 
that the VA's General Counsel had determined that the VCAA is 
more favorable to claimants than the law in effect prior to 
its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).  
Therefore, VCAA and the revised regulations will be applied 
in this case.  Karnas, supra.  

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claims.  This is so because the 
requirements of the new law and regulations have already been 
satisfied.  

By the September 1995 statement of the case and the May 1997, 
June 1997, August 1997, January 1998, August 1998 and April 
2002 supplemental statements of the case provided the 
appellant, the RO has furnished him the pertinent laws and 
regulations governing the claims and reasons for the denial 
of his claims.  The veteran has been notified of the reasons 
for the denial of his claims by the RO and what evidence was 
lacking that resulted in the denial of the claims.  Also, in 
a letter dated in February 2000, the RO specifically informed 
the veteran of what information he needed to provide in the 
event that there were outstanding treatment records that VA 
needed to retrieve.  The veteran was alternately advised that 
he could obtain the records himself and send them to the RO.  
Accordingly, the statutory and regulatory requirement that VA 
notify a claimant as to what evidence, if any, will be 
obtained by the claimant and what evidence, if any, will be 
retrieved by VA, has been met.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Additionally, pertinent post-service medical records have 
been associated with the record to the extent feasible, and 
the appellant has undergone examination in connection with 
the claims on appeal.  Furthermore, the appellant has had the 
opportunity to testify at a hearing.  

There is no indication that additional evidence exists and 
can be obtained on the issues here in question.  Adjudication 
of this appeal, without referral to the RO for further 
consideration under the new law and regulations, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2.  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The schedular criteria by which mental disorders, to include 
PTSD, are evaluated were revised, effective November 7, 1996, 
during the pendency of the veteran's appeal to the Board.  
Additionally, the schedular criteria by which muscle injuries 
are evaluated were revised, effective July 3, 1997, also 
during the pendency of the veteran's appeal to the Board.  
When a law or regulation changes during the course of an 
appeal, the version of the law or regulation most favorable 
to the appellant generally applies.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The RO has evaluated the veteran's 
claims under both the old and new rating criteria.

A.  PTSD

Under regulations pertaining to psychiatric disabilities in 
effect prior to November 7, 1996, a 30 percent evaluation 
required definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation required that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment. 38 C.F.R. Part 4, Diagnostic Code 9400 (As in 
effect prior to November 7, 1996);  See Johnson v. Brown, 7 
Vet. App. 95, 97 (1994) (holding that the criteria in 38 
C.F.R. § 4.132, Diagnostic Code 9411, for a 100 percent 
rating were each independent bases for granting a 100 percent 
rating).  See also VAOPGCPREC 9-93 (O.G.C. Prec. 9-93), 
wherein the VA General Counsel issued a precedent opinion 
concluding that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."

The relevant applicable revised rating criteria, with 
percentage ratings, for the veteran's PTSD are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name........................100.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships                                                  
70.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships                                      50.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)                      
30.

38 C.F.R. § 4.130 (effective since November 7, 1996).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award.  In this case, the RO has assigned separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

The Board has reviewed the evidence relating to the veteran's 
PTSD during the period from June 15, 1994 to January 28, 
1996.  It shows that the veteran was only mildly depressed.  
He was not especially anxious.  Thought processes were well 
preserved.  There were no significant problems socializing 
with others.  He reported leaving the work force after the 
age of 60, after having been offered a buyout; however, he 
made no reference to a psychiatric disability as having 
played a part in his decision to stop working.  No more than 
mild symptomatology from PTSD was demonstrated.  

Further, there were no clinical findings that the veteran 
exhibited flattened affect, panic attacks, problems with 
speech production, memory deficits, impairment of judgment or 
abstract thinking, or difficulty in understanding complex 
commands.  The record does not establish that the veteran had 
difficulty in establishing and maintaining effective work and 
social relationships.  The veteran's psychiatric disability 
was not shown to be productive of considerable social and 
industrial impairment.  Assignment of a rating greater than 
30 percent for PTSD, during the pertinent time frame, is not 
warranted under either the former or revised criteria for 
evaluating mental disorders.

The Board has reviewed the evidence relating to the veteran's 
PTSD during the period from January 29, 1996 to September 9, 
1997.  It shows that the veteran's mood was somewhat 
depressed and that his affect was somewhat constricted.  
There was some deficit in cognition, as recent memory was 
found to be impaired; however, immediate and remote memory 
were intact, as were concentration and speech production.  
Further, there were no clinical findings that the veteran 
exhibited suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; or difficulty in adapting to stressful circumstances 
(including work or worklike setting), or that he was unable 
to establish and maintain effective relationships.  The 
veteran's psychiatric disability was not shown to be 
productive of severe social and industrial impairment.  
Assignment of a rating greater than 50 percent for PTSD, 
during the pertinent time frame, is not warranted under 
either the former or revised criteria for evaluating mental 
disorders.  

In confirming the 30 percent rating, the Board is cognizant 
of the opinion dated in August 1997 by an individual with a 
certificate as a RCT.  This individual classified the 
veteran's psychiatric disability as severe.  However, there 
is no evidence that this individual has any in depth training 
in the diagnosis and evaluation of psychiatric patients such 
as is received by physicians, psychologists or psychiatric 
social workers.  While the individual referred to findings 
from the April 1997 VA hospitalization, it is pertinent to 
note that findings suggestive of a severe psychiatric 
disability were not evident in the detailed hospital report.  
Moreover, while the individual noted the veteran had 
difficulty concentrating on the format of the hospital 
program, the hospital report shows that the veteran was able 
to complete all essential groups and activities and that he 
learned much while hospitalized as to coping with his 
psychiatric condition.  In short, when considered in 
conjunction with other evidence of record, an increased 
rating is not warranted.

The Board has reviewed the entire evidence of record and 
finds that the 30 percent rating assigned by the RO for the 
veteran's PTSD reflects the most disabling this disorder had 
been from June 15, 1994 through January 28, 1996.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Further, after review of 
the entire evidence of record, the Board determines that the 
50 percent rating assigned by the RO for the veteran's PTSD 
reflects the most disabling this disorder had been from 
January 29, 1996 through September 9, 1997.  

B.  Residuals of a Shell Fragment Wound of the Right Thigh

The regulation which follows provides a framework for 
evaluating disabilities from muscle injuries.

Slight (insignificant) disability will be 
shown when there are simple wounds of 
muscles without debridement, infection or 
effects of laceration; the service 
medical records show that the wound was 
of slight severity or relatively brief 
treatment and with return to duty; there 
was healing with good functional results; 
there are no consistent complaints of 
cardinal symptoms of muscle injury or 
painful residuals; objective findings 
include a minimum scar and slight, if any 
evidence of fascial defect or of atrophy 
or of impaired tonus; and, there is no 
significant impairment of function and no 
retained metallic fragments.

Moderate disability will be established 
when the evidence shows that there were 
through-and-through or deep penetrating 
wounds of a relatively short track by a 
single bullet or a small shell or 
exploding fragment; when the service 
medical records show one or more of the 
cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue pain 
after moderate use affecting a particular 
function controlled by injuries; entrance 
and exit scars are relatively small and 
so situated as to indicate a relatively 
short track of missile through muscle 
tissue; and, signs of moderate loss of 
deep fascia or muscle disturbance or 
impairment of muscle tonus and of 
definite weakness or fatigue in 
comparative tests.

Moderately severe disability will be 
established when the evidence shows that 
there was a through-and-through or deep 
penetrating wound by a high velocity 
missile with debridement or with 
prolonged infection or with sloughing of 
soft parts and with intermuscular 
scarring.  Moderately severe disability 
will also be established when the service 
medical records show evidence of a 
prolonged period of treatment.  It 
requires objective findings of entrance 
and (if present) exit scars relatively 
large and so situated as to indicate the 
track of the missile through important 
muscle groups.  There are to be 
indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance, or moderate loss of 
normal firm resistance of muscles 
compared with the sound side.  Tests of 
strength and endurance of the muscle 
groups involved when compared with the 
sound side would give positive evidence 
of marked or moderately severe loss.

A severe disability of the muscles exists 
when there was a through and through or 
deep penetrating wound due to a high 
velocity missile or large or multiple low 
velocity missiles, or explosive effect of 
high velocity missiles, or shattering 
bone fracture with extensive debridement 
or prolonged infection and sloughing of 
soft parts, intermuscular binding and 
cicatrization.  It would require 
extensive ragged, depressed, and adherent 
scars of the skin so situated as to 
indicate wide damage to muscle groups in 
the track of the missile.  X-rays might 
show minute multiple scattered foreign 
bodies indicating spread of intermuscular 
trauma and explosive effect of the 
missile.  Palpation would show moderate 
or extensive loss of deep fascia or of 
muscle substance.  Muscles in the wound 
area would be soft or flabby.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
would show positive evidence of severe 
impairment of function.

38 C.F.R. § 4.56 (effective prior to July 3, 1997).

The regulation which follows provides a framework for 
evaluating disabilities from muscle injuries.

Evaluation of muscle disabilities.

    (a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.
    (b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.
    (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle 
disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement.
    (d) Under diagnostic codes 5301 
through 5323, disabilities resulting from 
muscle injuries shall be classified as 
slight, moderate, moderately severe or 
severe as follows:
    (1) Slight disability of muscles--(i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.
    (ii) History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.
    (iii) Objective findings.  Minimal 
scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.
    (2) Moderate disability of muscles--
(i) Type of injury.  Through and through 
or deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.
    (ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.
    (iii) Objective findings.  Entrance 
and (if present) exit scars, small or 
linear, indicating short track of missile 
through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.
    (3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.
    (ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.
    (iii) Objective findings.  Entrance 
and (if present) exit scars indicating 
track of missile through one or more 
muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment. 
    (4) Severe disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.
    (ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.
    (iii) Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:
    (A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.
    (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by muscle.
    (C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.
    (D) Visible or measurable atrophy.
    (E) Adaptive contraction of an 
opposing group of muscles.
    (F) Atrophy of muscle groups not in 
the track of the missile, particularly of 
the trapezius and serratus in wounds of 
the shoulder girdle.
    (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56 (effective since July 3, 1997).

A 10 percent rating is warranted for moderate impairment of 
Muscle Group XIV.  A 30 percent rating is warranted for 
moderately severe impairment.  A 40 percent rating is 
warranted for severe impairment.  Function: Extension of knee 
(2, 3, 4, 5); simultaneous flexion of hip and flexion of knee 
(1); tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XVII (1) in postural support of body (6); acting 
with hamstrings in synchronizing hip and knee (1, 2). 
Anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; (5) vastus internus; 
(6)  tensor vaginae femoris.  38 C.F.R. § 4.73, Code 5314 
(effective prior to and since July 3, 1997).

A review of the record discloses that a shell fragment wound 
of the right thigh did not involve damage to bony structures.  
Dressings were applied to the wound and it was treated by 
conservative measures, but surgery was not required.  The 
veteran was returned to duty after less than one month in the 
hospital.  Hence, the wound did not necessitate a prolonged 
period of convalescence.  

The medical evidence demonstrates that the veteran has only 
mild atrophy of Muscle Group XIV, the affected muscles of the 
right thigh.  There is no weakened 

movement, excess fatigability or incoordination involving the 
right hip or right knee.  Although the veteran has arthritis 
involving the right hip and right knee, a VA examiner found 
no relationship between arthritic changes of the right hip 
and right knee and service-connected right thigh shell 
fragment wound residuals.  Additionally, there are no 
objective findings of loss of deep fascia or muscle substance 
or impairment of muscle tonus.

The Board is aware of the veteran's statement that the right 
thigh becomes tired with activity.  The symptom the veteran 
describes indicates that he may experience some fatigue-pain 
and lowered threshold of fatigue stemming from the muscle 
injury.  At the same time, however, there is no objective 
evidence showing that the muscle injury produces significant 
weakness, loss of motor power, impairment of coordination, or 
uncertainty of movement.  Moreover, the veteran acknowledged 
in testimony that any problems with the right thigh did not 
restrict him from walking a distance of about two miles.  He 
also pointed out that activity did not produce cramping of 
the right thigh.  Further, the most recent VA rating 
examination in October 2001 did not substantiate lowered 
threshold of fatigue involving the right thigh.  

The currently assigned 10 percent rating contemplates 
moderate impairment from damage to the quadriceps muscle of 
the thigh.  However, in order to be entitled to assignment of 
the next higher rating of 30 percent, there must be evidence 
of moderately severe impairment of affected muscles of the 
right thigh.  This has not been demonstrated.  A rating 
greater than 10 percent for residuals of a shell fragment 
wound of the right thigh is not warranted under either the 
former or revised criteria for evaluating muscle injuries.

A separate rating may be assigned for scars from the shell 
fragment wound of the right thigh, if the scars are 
compensable.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
A 10 percent evaluation may be assigned for a scar if it is 
poorly nourished 

with repeated ulceration, as provided by 38 C.F.R. § 4.118, 
Diagnostic Code 7803.  A 10 percent evaluation may be 
assigned for a scar if it is tender and painful on objective 
demonstration, as provided by 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  The medical evidence demonstrates that wound 
scars of the right thigh are well healed and asymptomatic.  
Thus, there is no basis for assignment of a separate 
compensable rating for right thigh scars.

A VA examiner described at least one of the veteran's shell 
fragment wound scars as "unsightly."  The Board notes that 
the cosmetic appearance of scars is considered only in 
evaluating scars involving the head, face or neck, as 
provided by 38 C.F.R. § 4.118, Diagnostic Code 7800.  The 
veteran's shell fragment wound scars are confined to the 
right thigh.  Hence, a compensable rating for wound scars 
under Diagnostic Code 7800 is not warranted.

C.  Other Considerations

For all the foregoing reasons, the claim for a rating in 
excess of 30 percent for PTSD from June 15, 1994 to January 
28, 1996; the claim for a rating in excess of 50 percent for 
PTSD from January 29, 1996 to September 9, 1997; and the 
claim for an increased rating above 10 percent for residuals 
of a shell fragment wound of the right thigh must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. 5107(b) (West 1991 and Supp. 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 




ORDER

Entitlement to a rating greater than 30 percent for PTSD from 
June 15, 1994 to January 28, 1996 is denied.

Entitlement to a rating greater than 50 percent for PTSD from 
January 29, 1996 to September 9, 1997 is denied.

Entitlement to an increased rating greater than 10 percent 
for residuals of a shell fragment wound of the right thigh is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

